Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Finetti on 02/19/2021.
Claim 12 has been amended as follows:
Replace claim 12 with the followings:
--A caged hapten selected from the group consisting of:
         
    PNG
    media_image1.png
    124
    270
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    162
    269
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    202
    168
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    175
    138
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    146
    203
    media_image5.png
    Greyscale
,
     
    PNG
    media_image6.png
    183
    151
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    134
    223
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    102
    200
    media_image8.png
    Greyscale
,
      
    PNG
    media_image9.png
    197
    202
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    165
    324
    media_image10.png
    Greyscale
, 
      
    PNG
    media_image11.png
    204
    207
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    199
    211
    media_image12.png
    Greyscale
  and

    PNG
    media_image13.png
    186
    215
    media_image13.png
    Greyscale
, 
wherein Y is selected from the group consisting of a carbonyl-reactive group, and amine-reactive group, and a thiol-reactive group.--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior arts of records do not teach or reasonably suggest the caged hapten compounds as claimed in claims 12 and 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 12 and 43, renumbered as claims 1-2 respectively, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641